Citation Nr: 1130983	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right-sided upper extremity weakness, status post left pure motor stroke (claimed as right arm pain).

2.  Entitlement to service connection for right shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	Joshua Stone, Agent 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1953. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 12, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of entitlement to service connection for right-sided upper extremity weakness, status post left pure motor stroke (claimed as right arm pain), is requested.

2.  The evidence is in equipoise as to whether the Veteran's current right shoulder degenerative joint disease is related to an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for right-sided upper extremity weakness, status post left pure motor stroke (claimed as right arm pain), by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Right shoulder degenerative joint disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for right-sided upper extremity weakness, status post left pure motor stroke (claimed as right arm pain)

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for right-sided upper extremity weakness, status post left pure motor stroke (claimed as right arm pain), and it is dismissed.

Entitlement to service connection for right shoulder degenerative joint disease

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran's service treatment records are unavailable.  VA has a heightened duty to assist the appellant in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran claims that he rolled onto his right shoulder in boot camp and injured it.  He asserts that he was treated for his right shoulder injury for a week.  Hearing Transcript, page 4.  The Board finds the appellant's report of an in-service injury to be credible.

Physicians have diagnosed right shoulder degenerative joint disease.   A May 2009 VA treatment record reflects that the appellant reported his history of the in-service injury.  A VA doctor opined that while some recent factors may have contributed to his increased complaint, certainly the known pathology of a magnetic resonating imaging scan and clinical correlation with testing highly suggest a correlation to an old injury of the shoulder and associated degenerative changes.  The VA doctor indicated that the shoulder old injury would certainly include the scenario of the in-service injury as described and reported by the appellant.  In a July 2009 statement, Barry M. Schultz, M.D., said that the Veteran's degenerative arthritis could have been caused by an old injury.

The Board has weighed the evidence of record and finds that there exists an approximate balance of evidence for and against the claim.  Given that the Veteran has offered credible testimony, the evidence is equally balanced as to whether his current right shoulder degenerative joint disease is related to an in-service injury.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for right shoulder degenerative joint disease is in order.  






ORDER

The appeal of entitlement to service connection for right-sided upper extremity weakness, status post left pure motor stroke (claimed as right arm pain), is dismissed.

Entitlement to service connection for right shoulder degenerative joint disease is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


